Title: Agreement with John Campbell and Receipt from John Campbell, [9 November 1792]
From: Campbell, John,Hamilton, Alexander
To: 



[Philadelphia, November 9, 1792]

Agreement between Alexander Hamilton on behalf of Nicholas Low & Abijah Hammond of the one part and John Campbell on the other part.
The said John Campbell agrees to proceed forthwith to Scotland in the Kingdom of Great Britain there to endeavor to purchase and to ship from thence to the united States on account of the said Nicholas Low & Abijah Hammond the following articles, Eight Stocking frames, one finishing press, and tools or impliments for four workmen to be employed in making frames.
The said John Campbell further engages to endeavour to procure and send to the United States from Scotland aforesaid for the service of the said Nicholas Low & Abijah Hammond in carrying on a manufactory of Stockings the following persons. Eight Stocking frame Knitters three frame Smiths & one repsetter.
Which persons shall if possible be under contract to serve the said Nicholas Low & Abijah Hammond in the capacities aforesaid for a term not less than three years upon compensations by way of wages or for peice worke not exceeding by ten pr Cent the rates which are usually allowed where they are engaged the Said Low & Hammond defraying their passages to the United States.
The said Alexander Hamilton in behalf as aforesaid engages to repay the amount of the sumes which shall be expended for the purchase of the said articles, for the freight thereof to the united States, & for the passages of the said workmen, And further that the said Nicholas Low & Abijah Hammond upon the arival of said macheenery & workmen in the United States shall advance for carrying on a Manufactory of Stockings under the management of the said John Campbell at such place within the United States as they shall think proper the Sum of [three thousand] Dollars.
The said John Campbell on his part further engages that he will Superintend for the said Nicholas Low & Abijah Hammond the Said manufactory of Stockings for the term of [seven] years for the consideration of one third of the neat profits thereof, in ascertaining which neat profits besides the expence of carrying on the business there shall be a deduction for the benefite of the Said Nicholas Low & Abijah Hammond of five pr Centum pr Annum on the whole sum which shall have been by them advanced & paid towards the purposes aforesaid.
It is understood that if the said Nicholas Low & Abijah Hammond shall think fit to extend the Capital for carrying on the said Manufactory the said allowance of one third to the said John Campbell shall be computed on the whole Capital employed.
As James & Shoemaker have agreed to advance the Sum requisite for procuring and sending out the said macheenery & workmen, it is understood in such case the reimbursement is to be emmediatly to them.
In witness whereof the parties aforesaid have to these presants subscribed & set their hands and seals the [Ninth] Day of November in the year of our lord 1792

Alexander Hamilton[on behalf as aforesaid]John Campbell
[Sealed & Deliveredin presence of]John Meyer


[Philadelphia November 9th 1792 of Alexander Hamilton One hundred & Fifty Dollars on account of the foregoing Agreement.]

John Campbell
